Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kiri Lee Sharon on 3/4/2021.

The application has been amended as follows: 

Claims 1-9 canceled.

10.	(Currently Amended) An environmental control system comprising:
	an air conditioner with a discharge duct for providing cooled air to an air conditioned space;
	a water separator connected in line with the discharge duct for passage of cooled air therethrough, wherein the water separator includes:
	a tube defining a longitudinal axis, wherein the tube includes a tube wall separating an interior of the tube from an exterior thereof; and
	a tube insert mounted within the tube, wherein the tube insert includes a sheet that is helically twisted about the longitudinal axis, 
wherein the tube insert includes a plurality of mounting tabs structured to mount the tube insert to the tube wall, and
wherein the plurality of mounting tabs are bent from the sheet and are connected to the tube wall.

11.	(Previously Presented) A system as recited in claim 10, wherein the water separator is a first water separator, wherein the system includes a second water separator connected in line with the discharge duct.

12.	(Previously Presented) A system as recited in claim 10, further comprising a coalescer water separator in series between the air conditioner and the water separator.

13.	(Previously Presented) A system as recited in claim 10, wherein the water separator is at a point in the discharge duct relative to an airflow direction prior to a drain hole that is defined through the tube wall for draining water from condensate from the interior of the tube, wherein the drain hole is at a low point in the tube wall, and further comprising a drain tube mounted to the tube wall about the drain hole, wherein the drain tube connects the tube wall to a drainage system.

14.	(Original) A system as recited in claim 13, further comprising a hood partially covering over the drain hole in the interior of the tube for directing collected water toward the drain hole.

15.	(Previously Presented) A system as recited in claim 10, wherein the air conditioner is mounted onboard an aircraft, and wherein the discharge duct terminates in a cockpit or cabin of the aircraft.

16.	(Previously Presented) A system as recited in claim 10, wherein the sheet is twisted at least 200°.

17.	(Previously Presented) A system as recited in claim 10, wherein the plurality of mounting tabs are bent 90° from the sheet.



19.	(Previously Presented) A system as recited in claim 10, wherein at least one of the tube wall or the sheet includes a mesh material, and wherein the water separator is an insert mounted within the discharge duct.

20.	(Previously Presented) A system as recited in claim 10, wherein at least one of the tube wall or the sheet includes a solid sheet material, and wherein the water separator is an insert mounted within the discharge duct.

21.	(Previously Presented) The system as recited in claim 10, wherein the plurality of tabs are integrally formed with the tube insert. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 10 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 11-21 depend on claim 10; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773